UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA,
V. CASE NO. 8:17-CR-121-T-17JSS

WAYNE ST. AUBYN SMITH.

 

ORDER
This cause is before the Court on:

Dkt. 127 Pro Se Motion for Court Records
Dkt. 130 Response
Defendant Wayne St. Aubyn Smith, pro se, requests that the Court

provide transcripts of the trial and sentencing.

The Court notes that Defendant Smith’s standby counsel has provided
the trial and sentencing transcripts to Defendant Smith, and further asserts that
he will provide Defendant Smith with any documents that Defendant Smith may
need for the appeal. (Dkt. 130).

After consideration, the Court denies Defendant Smith’s Motion for

Court Records as moot. Accordingly, it is

ORDERED that pro se Defendant Wayne St. Aubyn Smith’s Motion for
Court Records (Dkt. 127) is denied as moot.
Case No. 8:17-CR-121-T-17JSS

The Clerk of Court shall provide a copy of this Order to the Eleventh
Circuit Court of Appeals as to Appeal No. 17-13968.

DONE and ORDERED in Chambers in Tampa, Florida on thisZ day of
August, 2019.

  

   
 

 

     

     

        
    
 

 

S uage

fr
C—O THA~KOVACHEVICH

  

Copies to:

All parties and counsel of record
Eleventh Circuit Court of Appeals

Pro Se Defendant:

Wayne St. Aubyn Smith
Federal Correctional Complex
FCC Coleman Low A-2

P.O. Box 1031

Coleman, FL 33521
